Citation Nr: 0313489	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-02 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980, and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1998 RO decision which denied service 
connection for PTSD and depression.  The veteran testified at 
a Travel Board hearing at the RO in June 2001.  In December 
2001, the Board remanded the claims to the RO for additional 
evidentiary development.


FINDINGS OF FACT

The veteran has an acceptable diagnosis of PTSD which is due 
to a verified service stressor, and he also has depression 
which is related to the PTSD and is attributable to service.  


CONCLUSION OF LAW

PTSD and depression were incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran first served on active duty in the Army from June 
1977 to June 1980.  Service medical records from this period 
of service show no psychiatric disorder.

The veteran had later service in the Army National Guard.  
This included active duty in the Army from November 1990 to 
June 1991, when his unit was activated during the Persian 
Gulf War.  During this time he had service in Southwest Asia 
from January 1991 to May 1991, and his military occupational 
specialty was truck driver.  Service personnel records show 
no combat decorations or other mention of combat 
participation.  Service medical records from this period show 
no psychiatric disorder.

In May 1995, a private physician, B.A. Smith, M.D., saw the 
veteran for reported symptoms of depression and PTSD.

In February 1996, the veteran was seen at a VA clinic for 
depression which he claimed he had since returning from Saudi 
Arabia during the Persian Gulf War.  It was noted that since 
1991 he had been a highway patrolman, and he stated that due 
to poor concentration he had an accident with his patrol car 
before seeing a private doctor for depression in early 1995.  
The diagnosis was dysthymia, partially treated, that "appears 
service connected."

In March 1996, the veteran was seen at a VA mental health 
clinic for complaints of depression, and the assessment was 
major depression versus "Gulf War Syndrome."  In April 
1996, the assessment was major depression, single episode, 
with "Gulf War Syndrome."

On a periodic military examination in May 1996, the veteran 
was indicated as having a normal psychiatric system.  It was 
noted by history that for the last month he had depression 
which was under treatment.  

In June 1996, the veteran sought VA treatment for complaints 
of depression and "Gulf War Syndrome."  In September 1996, 
he was seen at a VA facility for a complaint of fatigue and 
apathy secondary to "Gulf War Syndrome."  He had a mild 
conflict at work as well as continuing anhedonia.  On 
objective observation, his mood was euthymic, and his affect 
was subdued.  The assessment was "Gulf War Syndrome."
  
In September 1996, the veteran filed his claim seeking 
service connection for depression, which he said occurred 
after his active service in the Persian Gulf War.

At a VA general medical examination in October 1996, it was 
noted that the veteran was under treatment for depression, 
that he had fatigue secondary to the depression, and that he 
did not meet the requirements for a diagnosis of chronic 
fatigue syndrome.

In October 1996, the veteran was given a VA mental 
examination.  He described various experiences when stationed 
in Southwest Asia during the Persian Gulf War, such as 
transporting enemy prisoners, seeing burned bodies in bunkers 
and tanks, and being near a tank battle.  He said he had 
night sweats when in the Persian Gulf.  He reported he had 
been a truck driver and had been in Kuwait and Iraq.  He 
stated that his depression had its onset one and a half years 
after returning from Iraq.  Subjective complaints at the time 
of the examination included depression, fatigue, hypersomnia, 
low energy, and low self-worth.  The examining VA staff 
psychiatrist noted objective findings of some dysthymia and 
depression.  The psychiatrist rendered Axis I diagnoses of 
"Gulf War Syndrome," and major depression secondary to 
medical complications of Gulf War illnesses and multiple 
illnesses. 

In a March 1997 document, the RO noted that "Gulf War 
Syndrome" was not a recognized psychiatric diagnosis, and 
thus the last VA examination was returned to the doctor for 
further review.

In April 1997, the veteran was given another VA mental 
examination by the same examiner.  The veteran reported 
starting to feel depressed one and a half years after 
returning from active service in the Persian Gulf.  
Subjective complaints at the time of the examination included 
depression, fatigue, hypersomnia, and low energy.  The 
diagnoses were PTSD from "Gulf War Syndrome," and major 
depression secondary to medical complications of Gulf War 
illnesses and multiple illnesses.

In January 1998, the RO denied service connection for PTSD on 
the basis that there was no verified service stressor, and 
denied service connection for depression on the basis that it 
began after service.

In June 2001, the veteran testified at a Travel Board 
hearing.  He acknowledged that his claims for service 
connection for PTSD and depression (with fatigue and other 
symptoms) were related, and he was essentially claiming he 
had a psychiatric disorder from his Persian Gulf War service.  
He recalled seeing burning tanks and bodies, experiencing 
SCUD missile attacks nearby, and witnessing the firing of 
artillery and the detonation of ordnance.  He indicated that 
he had been having various psychiatric symptoms.  He said he 
first noticed these symptoms right away (i.e., during 
service).  He stated that while he did not witness any deaths 
or injuries, he observed incoming wounded being sent into 
medic tents.  He related that he had had depression and 
fatigue since that time and that he had been told that he had 
PTSD and Gulf War syndrome.  He reported that he continued to 
receive VA psychiatric treatment.

Documents received in October 2002 from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
show that the veteran's unit, the 1742nd Transportation 
Company, was subjected to SCUD alerts during the Persian Gulf 
War.  

In November 2002, the veteran was given a VA psychiatric 
examination by a different examiner.  The veteran reported a 
SCUD missile attack his first night of service in the Persian 
Gulf.  He stated that he frequently had to wear protective 
gear at night and had difficulty sleeping at times.  He 
reported seeing oil well fires in Iraq and Kuwait and seeing 
bodies which had been burned beyond recognition in Iraqi 
bunkers, tanks, and trucks.  He said that he was involved in 
hauling Iraqi prisoners and was once part of a group which 
was stranded near a battle between tank units.  He reported 
experiencing anxiety, frustration, and fatigue, as well as 
poor energy, sleeplessness, and night sweats.  He said that 
he felt a sense of hopelessness and helplessness, and had 
lost interest in things he used to enjoy.  He indicated that 
he was uncomfortable around people and was not very sociable.  
Following objective examination, the examiner's impressions 
were major depression, not otherwise specified, with symptoms 
of anxiety; and rule out anxiety disorder.  The examiner 
noted that the veteran did not meet all of the DSM-IV 
diagnostic criteria for PTSD, but did endorse significant 
symptoms of depression with anxiety which was felt to have 
begun during his military service based on his self-reported 
history.  In an addendum to the examination, the examiner 
stated that he based his diagnosis of depression upon the 
veteran's reported symptoms and the veteran's indication that 
these symptoms began during his Persian Gulf War service and 
had remained since then.  The examiner noted that he could 
not state with certainty what the etiology of the veteran's 
depression was.  The doctor described the overlap of symptoms 
of PTSD and depression.  He discussed the extent to which the 
veteran met and did not meet particular criteria for a PTSD 
diagnosis.  He stated his belief that the diagnosis of 
depression more completely encompassed and accounted for the 
veteran's symptoms than a diagnosis of PTSD would.  

In February 2003, the RO again denied service connection for 
PTSD, this time on the basis of a lack of diagnosis.  It also 
continued to deny service connection for depression, on the 
basis that it began after service.

II.  Analysis

The veteran claims service connection for PTSD and 
depression.  He maintains that such are due to his 
experiences during his 1990-1991 active duty in the Army, 
when he served in Southwest Asia during the Persian Gulf War.

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disease first 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran's service personnel records from his Persian Gulf 
War service indicate that he performed duties of a truck 
driver.  The service records do not show a combat decoration 
and do not otherwise verify personal participation in combat.  
Upon the evidence of record, the Board is unable to find that 
the veteran personally participated in combat.  As it is not 
shown that he engaged in combat, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).  

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

A recent court decision indicates that a rocket attack at a 
large base may be a sufficient PTSD stressor, and a veteran's 
claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  

Although it is not shown that the veteran personally 
participated in combat, information from the service 
department verifies at least one of his claimed service 
stressors, exposure to SCUD missile attack.  See Pentecost, 
supra.  The Board finds that a service stressors for PTSD has 
been satisfactory corroborated.  The question then becomes 
whether there is an adequate PTSD diagnosis related to 
service.

Service medical records show no psychiatric disorder during 
either of the veteran's periods of active duty, including the 
pertinent period of active duty in 1990-1991 during the 
Persian Gulf War.  Post-active duty medical treatment records 
show impressions of depression and PTSD beginning in 1995.  
There are several references to "Gulf War Syndrome;" such 
term is often used informally but does not constitute a 
recognized diagnosis.  A 1996 VA psychiatric compensation 
examination included diagnoses of "Gulf War Syndrome" and 
major depression.  The RO, noting that "Gulf War Syndrome" 
was not a recognized diagnosis, returned the examination to 
the examiner.  In 1997, the VA examiner diagnosed PTSD from 
"Gulf War Syndrome," and major depression.  Despite some 
confusing statements, this examiner ultimately diagnosed 
PTSD.  A different VA examiner in 2002 found that the veteran 
did not meet the criteria for a diagnosis of PTSD, although 
the examination report and addendum indicate much 
equivocation on that matter.  The 2002 VA examiner also 
diagnosed major depression, and opined that the depression 
was related to Persian Gulf War experiences.

There is medical evidence both for and against a diagnosis of 
PTSD.  Applying the reasonable doubt doctrine, the Board 
finds that there is an acceptable PTSD diagnosis.  There is 
also medical evidence linking the PTSD diagnosis to a 
corroborated stressor during the veteran's Persian Gulf War 
service.  

In sum, all elements for service connection for PTSD are met, 
and service connection for such condition is warranted.  

With regard to depression, the medical evidence suggests that 
this is part of the overall PTSD psychiatric picture.  PTSD 
is just a particular type of anxiety disorder, and may be 
accompanied by depression.  Some doctors have opined that 
depression began with the veteran's experiences during the 
Persian Gulf War.  See 38 C.F.R. § 3.303(d).  Based on all 
the evidence, the Board finds that the veteran's depression 
is related to his PTSD and is attributable to service.  
Depression also was incurred in service, warranting service 
connection.

In sum, service connection for PTSD and depression is 
granted.  The benefit-of-the-doubt rule has been applied in 
making this decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD and depression is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

